FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JESUS ROLANDO ACEVEDO                            No. 11-73663
GONZALEZ,
                                                 Agency No. A200-691-682
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Jesus Rolando Acevedo Gonzalez, a native and citizen of El Salvador,

petitions pro se for review of a Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, and

review de novo the agency’s legal determinations. Santos-Lemus v. Mukasey, 542

F.3d 738, 742 (9th Cir. 2008). We deny the petition for review.

      Gonzalez failed to meet his burden of demonstrating by clear and convincing

evidence that his asylum application was filed within one year of his arrival in the

United States, or that his late filing should be excused. See 8 U.S.C.

§ 1158(a)(2)(B), (D).

      Substantial evidence supports the BIA’s conclusion that the injuries

Gonzalez sustained during military service were not on account of a protected

ground, and that his father’s death was a casualty of war. See Parussimova v.

Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”). Substantial evidence also supports the BIA’s conclusion that the

threats Gonzalez allegedly received did not constitute persecution. See Lim v. INS,

224 F.3d 929, 936 (9th Cir. 2000). Further, substantial evidence supports the

BIA’s conclusion that Gonzalez failed to show that individuals who fought in the

Salvadoran army during the civil war are being targeted for harm. See Zetino v.


                                          2                                     11-73663
Holder, 622 F.3d 1007, 1016 (9th Cir.2010); Nagoulko v. INS, 333 F.3d 1012,

1018 (9th Cir. 2003) (possibility of future persecution is too speculative).

Accordingly, his withholding of removal claim fails.

      Finally, substantial evidence supports the BIA’s denial of CAT protection

because Gonzalez failed to demonstrate it is more likely than not he would be

tortured by or with the consent or acquiesce of a public official in El Salvador. See

Santos-Lemus, 542 F.3d at 748.

      PETITION FOR REVIEW DENIED.




                                           3                                   11-73663